Title: To George Washington from Richard Marshall Scott, 15 June 1789
From: Scott, Richard Marshall
To: Washington, George

 

Alexandria 15th June 1789

It is with diffidence that I become one of the very many applicants which address your Excellency in your Official Character, but the assurances Communicated to me by my friends here that I shall be excused for this intrusion induces me to proceed.
I take the liberty of enclosing a recommendation from the most respectable merchants and Inhabitants of this Town expressive of their approbation of my Character and Capacity to fill any office in the Impost department, This paper with an appeal to the opinion of my friends Col. R. H. Lee & Mr R. B. Lee at New York I trust will evidence to your Excellency that my Capacity is not unworthy the notice of the Constitutional nomination in which you act Such a Considerable part.
The long & faithfull Service of my friend Mr Charles Lee under the State authority in the naval department when undivided, now that it becomes divided entitles him to the best office, his merit being paramount to mine I do not wish to Step forward in opposition to his views. I observe in the bill proposed for the Collection of the Duties on Goods imported, that naval officers Collectors and Controllers are to be appointed, And Should your Excellency in your wisdom See fit to appoint me to the charge of either of these offices on this River Pato[mac]k I shall ever greatfully acknowledge the bounty Confered on me, assuring your Excellency that I Shall be able to give very ample Security for the faithfull discharge of the duties or trust of any office which may be Committed to my Care. I have the Honor to Subscribe myself Your Excellencys Most Devoted & Most Hble Servant

Richd Marshall Scott

